  Case 4:21-cv-00996 Document 15 Filed on 05/28/21 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

SEAN WHITE                                     §
                                               §     CIVIL ACTION NO. 4:21-cv-00996
Plaintiff                                      §
                                               §
VS.                                            §
                                               §
SHAKE SHACK TEXAS, LLC                         §
                                               §
Defendant                                      §

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                          PURSUANT TO FRCP 41(a)(1)

TO THE HONORABLE JUDGE OF SAID COURT:


       PLEASE BE ADVISED that the parties in this case, SEAN WHITE

Plaintiff and SHAKE SHACK TEXAS, LLC Defendant have reached a resolution of

Plaintiff’s claims and pursuant to FRCP 41(a)(1)(A)(ii), requests dismissal of all claims

against Defendant in their entirety and with prejudice.


                                       STIPULATION

       It is stipulated by and between the parties hereto that this action be dismissed with

prejudice as to all parties and as to all causes of action with each party to bear their own

attorney’s fees and costs.

DATED:        May 28, 2021 FOR SEAN WHITE, Plaintiff

                                       BY:       /s/ R. Bruce Tharpe________
                                       R. Bruce Tharpe
                                       PO Box 101
                                       Olmito, Texas 78575
                                       (956) 255-5111 - Office
                                       (866) 599-2596 - Fax
                                       Texas State Bar ID No. 19823800
 Case 4:21-cv-00996 Document 15 Filed on 05/28/21 in TXSD Page 2 of 2




                             Federal Bar ID 13098

DATED:    May 28, 2021 FOR SHAKE SHACK TEXAS, LLC, Defendant

                             BY: /s/ Teresa S. Valderrama
                             TERESA S. VALDERRAMA
                             Texas Bar No. 20422500
                             SD ID No. 10687
                             tvalderrama@fisherphillips.com
                             FISHER & PHILLIPS LLP
                             910 Louisiana Street, Suite 4000
                             Houston, Texas 77002
                             (713) 292-0150 Telephone
                             (713) 292-0151 Fax
